PER CURIAM.
Luther Arthur Horn, III, challenges an order dismissing his motion for return of property seized as part of a criminal investigation. The trial court properly, dismissed the motion because Horn's appeal of his judgment and sentence was pending. However, now that his appeal has been resolved, Horn v. State, 171 So.3d 705 (Fla. 1st DCA 2015), we remand the case for the trial court to consider the motion on the merits. See Rightmire v. State, 1 So.3d 1191 (Fla. 1st DCA 2009).
REMANDED.
LEWIS, SWANSON, and WINOKUR, JJ., concur.